Exhibit 10.4

--------------------------------------------------------------------------------

 
 


CONDITIONALLY-EFFECTIVE WARRANT CANCELLATION AGREEMENT


THIS CONDITIONALLY-EFFECTIVE WARRANT CANCELLATION AGREEMENT (this "Agreement")
is made as of   September  9 , 2016, by and between the undersigned (the
"Warrant Holders") and ActiveCare, Inc., a Delaware corporation (the "Company").


RECITALS


A.
The Company previously granted to the Warrant Holders (i) that certain warrant
for 7,209,210 shares of Company Common Stock (Partners for Growth IV, L.P.)
("PFG"), (ii) that certain warrant for 576,737 shares of Company Common Stock
(PFG Equity Investors, LLC) and (iii) that certain warrant for 4,229,403 shares
of Company Common Stock (SVB Financial Group, by assignment from Silicon Valley
Bank, its Affiliate), each dated as of February 19, 2016 (collectively, the
"Warrants").



B.
The Company anticipates consummating an equity (only) financing raising not less
than $15,000,000 in cash proceeds to the Company (such equity (only) financing
at such minimum dollar threshold, the "Equity Financing").



C.
The Company has advised PFG that there may be certain negative accounting
impacts associated with certain provisions of the Warrants and the Company has
requested that the Warrants be canceled in exchange for other consideration.



D.
To facilitate the Equity Financing and to relieve the Company of certain
potential negative accounting impacts of the Warrants on the Company, the
Company and Warrant Holders are entering into this Agreement to provide for the
termination and cancellation of the Warrants, contingent and effective upon the
Effective Time, so long as not after the Outside Date.



NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Warrant Holders and the Company hereby agree as
follows:


1.
Warrant Cancellation; Cancellation Payment. In consideration of the Company's
promises under this Agreement, Warrant Holders hereby agrees with the Company
(for the benefit of the Company) that, without the need for any further action
or agreement on the part of Warrant Holders or the Company, contingent upon the
conditions set forth in Section 4 being satisfied and effective as of the date
and time (but not later than the Outside Date, as defined in Section 4(c)) that
the Equity Financing has been irrevocably consummated and a written
certification of the same by an authorized officer of the Company has been
transmitted to each Warrant Holder (the "Effective Time"), the Warrants and all
rights and obligations of the Company and Warrant Holders under the Warrants
shall each be irrevocably and fully terminated in exchange for the Warrant
Exchange Consideration (as defined below). The Warrant Holders hereby
acknowledge and agree that in exchange for the cancellation of the Warrants,
Warrant Holders will be entitled to receive in exchange: (i) Common Stock of the
Company in the number of shares of Common Stock set forth in Schedule A (the
"Stock Consideration"), and (ii) Company indebtedness in favor of PFG, in the
form of an unsecured, full-recourse promissory note of the Company in the form
set forth in Schedule B (the "Note") (the Stock Consideration and the Note (and
proceeds thereof) collectively, the "Warrant Exchange Consideration").





1

--------------------------------------------------------------------------------

2.
Representations and Warranties of the Warrant Holders. The Warrant Holders
hereby represents and warrants to the Company that: (a) Warrant Holders has full
and complete power, legal right and authority to execute and deliver this
Agreement and to carry out its provisions; (b) the execution, delivery and
performance of this Agreement by the Warrant Holders has been duly authorized by
all necessary action, if any, on the part of Warrant Holders; and (c) the
Warrant Holders is the legal, record and beneficial owner of the Warrants and
the Warrants consist of all warrants to purchase capital stock of the Company
held by the Warrant Holders.



3.
Representations and Warranties of the Company.  The  Company hereby represents
and warrants to the Warrant Holders as follows:



(a)
the Company has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement and the transaction contemplated
herein have been expressly authorized by the Company's Board of Directors;



(b)
the certificate of incorporation, bylaws and other organizational documents of
the Company delivered to PFG in connection with this Agreement are true,
accurate and complete and, in each case, all of the foregoing are and continue
to be in full force and effect;



(c)
the execution and delivery by the Company of this Agreement and the performance
by the Company of its obligations under this Agreement (including the Note),
have been duly authorized by all necessary corporate action on the part of the
Company;



(d)
this Agreement has been duly executed and delivered by the Company and is the
binding obligation of the Company, enforceable against it in accordance with the
terms of this Agreement, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights;



(e)
all stockholder consents require for the issuance of the Stock Consideration to
each Warrant Holder have been secured or will have been secured.



4.
CONDITIONS TO EFFECTIVENESS. The automatic exchange of the Warrants for the
Warrant Exchange Consideration shall be subject to;



(a)
the irrevocable stockholder consent to the issuance of the Stock Consideration;



(b)
                               the issuance of the Stock Consideration to the
Warrant Holders; and



(c)
the consummation of an Equity Financing (at the dollar threshold specified
within the definition thereof) on or before December 31, 2016 at 4:00 p.m.
Pacific time (such date and time, the "Outside Date").



2

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, if the foregoing
conditions have not been satisfied as and when due, this Warrant Cancellation
Agreement shall be of no force and effect and neither the Warrant Holders or the
Company shall have any obligations to the other hereunder.


5.
Binding Effect; Benefits. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successor and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the Warrant Holders or the Company or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.



6.
Miscellaneous. This Agreement contains the entire agreement of  the parties
hereto relating to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof, and there are no written or oral terms or representations made by either
party other than those made herein. No amendment or modification of this
Agreement shall be valid or binding unless made in writing and duly executed by
the party against whom enforcement of any such amendment or modification is
sought and making specific references to this Agreement. This Agreement and the
rights and obligations of the parties hereunder shall be governed by the laws of
the State of California, without regard to its conflicts of laws principles.
This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument.



3

--------------------------------------------------------------------------------



SCHEDULE A


Stock Consideration
 
Partners for Growth IV, L.P.
3,240,000 Shares
SPFG Equity Investors, LLC
259,200 Shares
SVB Financial Group
1,900,800 Shares



 
4

--------------------------------------------------------------------------------

SCHEDULE B NOTE
5

--------------------------------------------------------------------------------



UNSECURED PROMISSORY NOTE


$180,000   (Initial Principal Amount)
September     , 2016


Subject to the terms and conditions of this Note, for good and valuable
consideration received, ActiveCare, Inc., a Delaware company with its principal
business address at 1365 West Business Park Drive, Suite 100, Orem, UT 84058
(the "Company"), irrevocably promises to pay to the order of Partners for Growth
IV, L.P. or its designees, with Holder's principal business address at 1660
Tiburon Blvd., Suite D, Tiburon, CA 94920 (the "Holder") the Indebtedness
Amount, as defined in Section 1. This Note shall be due and payable upon the
earlier to occur of September , 2019 (the "Stated Maturity Date") and the
occurrence of a Maturity Event as set forth in Section 3.


The following is a statement of the rights of the Holder under this Note and the
terms and conditions to which this Note is subject:


1.
Interest; Principal Amount at Maturity. This Note shall not bear cash interest
of any kind. In lieu of interest being paid on this Note, the Initial Principal
Amount set forth above shall increase by the amount of $3333.34 each month until
the Stated Maturity Date, on which date the principal amount of $300,000 (the
"Final Principal Amount") shall be due and payable.



2.
            Prepayment. This Note may be prepaid in whole only at any time by
payment of the Final Principal Amount.



3.
Maturity. Prior to the Stated Maturity Date, this Note shall become immediately
due and payable upon the earliest to occur of (a) the breach of any
representation or warranty made to Holder by the Company or its representatives,
or (b) the dissolution, termination of existence or insolvency of the Company or
the Company fails to meet its debts as they mature; or the appointment of a
receiver, trustee or custodian for all or any material part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding by or against the Company under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, or (c) a merger,
consolidation, sale of all or substantially all of the Company's assets or other
"Fundamental Transaction" as defined in the Company's Amended and Restated
Certificate of Incorporation (as amended to the date of this Note), or (d) any
redemption of the Company's preferred stock (each, a "Maturity Event").

7. Representations of the Company. Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Warrant Holders as
follows:


(a)
the Company has the corporate power and authority to execute, deliver and
perform its obligations under this Note;



(b)
the certificate of incorporation, bylaws and other organizational documents of
the Company as delivered to PFG are true, accurate and complete;



(c)
the execution and delivery by the Company of this Note and the performance by
the Company of its obligations under this Note (including the Note), have been
duly authorized by all necessary corporate action on the part of the Company;



(d)
this Note has been duly executed and delivered by the Company and is the binding
obligation of the Company, enforceable against it in accordance with the terms
of this Note, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.



4.
Assignment. This Note shall inure to the benefit of and be binding upon each of
the parties hereto and their respective successors and assigns.



6

--------------------------------------------------------------------------------

5.
Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder of the Note.



6.
Notices. Any notice, request or other communication required or permitted
hereunder will be in writing and shall be deemed to have been duly given if
personally delivered or if sent by overnight courier or sent by electronic mail
and also by registered or certified mail to the other party at its respective
address of the Company and Holder. Any party hereto may by notice so give change
its address for future notice hereunder.



7.
Governing law; Jurisdiction. This Note shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws. The Company agrees that any legal action or
proceeding arising out of or relating to this Note may be brought in the federal
and state courts of Northern California and the Company irrevocably submits to
the non-exclusive jurisdiction of such courts.



8.
Headings; References. All headings used herein are used for convenience only and
will not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.



9.
Attorneys' Fees and Costs. If any legal action, arbitration or other proceeding
is brought to enforce or interpret this Note or matters relating to it, the
substantially prevailing party will be entitled to recover reasonable attorneys'
fees and other costs incurred in such action, arbitration or proceeding from the
other party, in addition to any other relief to which such substantially
prevailing party is entitled.



10.
Additional Documents and Acts. Each party will execute and deliver such
additional documents and instruments, and perform such additional acts, as are
commercially reasonable and necessary to carry out and perform its obligations
in this Note.



7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Note to be issued on September 
   , 2016.






Borrower: ActiveCare, Inc.



By CEO or President




By Secretary or CFO

PFG:
PARTNERS FOR GROWTH IV, L.P.






By                                                                


Name:                                                                  


Title: Manager, Partners for Growth IV, LLC, its G
8

--------------------------------------------------------------------------------